NO. 07-00-0174-CV
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

OCTOBER
26, 2010
 

 
JAMES B.
CRENSHAW,
 
                                                                             Appellant
 
V.
 
MIDWEST
CONCRETE, INC., STEVE HOLBERT,
KENNETH
THOMAS, AND BEVERLY HOLBERT,
 
                                                                             Appellees
____________________________
 
FROM THE 137TH DISTRICT COURT OF LUBBOCK
COUNTY;
 
NO. 97-560,037; HONORABLE CECIL G.
PURYEAR, PRESIDING
 

 
Memorandum
Opinion
 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
James B.
Crenshaw appeals from the trial court’s summary judgment.  We dismiss the appeal.  On July 17, 2000, this Court issued an
opinion removing this case from the docket and abating it because appellee
Midwest Concrete had filed a bankruptcy petition.   The bankruptcy proceedings were closed as of
July 15, 2010, and this court reinstated the case on the docket on September
14, 2010.  Also on September 14, 2010,
counsel for appellant was notified that appellant’s brief was due no later than
October 14, 2010, no extension would be granted, and if the brief was not filed
by the deadline, the appeal would be dismissed for want of prosecution.  To date, no brief or motion to extend the
deadline has been filed.  Nor has the
court received any explanation for the omission.
Accordingly,
we dismiss the appeal for want of prosecution. Tex. R. App. P.  38.8(a)(1); 42.3(b).
Per
Curiam